UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6799


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARVIN SPRY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:01-cr-00011-1; 2:16-cv-
05852)


Submitted: October 23, 2018                                  Decided: November 5, 2018


Before KING, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Spry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marvin Spry seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).      The magistrate judge recommended

dismissing Spry’s motion as untimely and advised Spry that the failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Spry has

waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2